



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Benjamin, 2019 ONCA 10

DATE: 20190114

DOCKET: C63692

MacPherson, Roberts and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Courtney Benjamin

Appellant

Anthony Moustacalis, for the appellant

Brian Puddington and Kelvin Ramchand, for the
    respondent

Heard: January 8, 2019

On appeal from the conviction entered by Justice Michael
    Code of the Superior Court of Justice on February 3, 2017.

REASONS FOR DECISION

[1]

Three accused, Courtney Benjamin, Everald Brissett and Gary Morris, were
    charged with various drug related offences. Their joint trial proceeded before
    Code J. of the Superior Court of Justice over nine days in January 2017.

[2]

At the conclusion of the trial, the trial judge convicted the appellant
    of possession of cocaine for the purpose of trafficking and possession of
    marijuana for the purpose of trafficking. Brissett was convicted of possession
    of cocaine for the purpose of trafficking and acquitted of possession of
    proceeds of crime. Morris was acquitted of possession of cocaine for the
    purpose of trafficking.

[3]

The appellant appeals the conviction on a single ground. He contends
    that the trial judge erred by dismissing his
Charter
s. 11(b)
    application.

[4]

The appellants submissions on this issue are virtually identical to
    those made by the appellant Brissett. The two appeals were heard together. In
    separate reasons, we have dismissed Brissetts appeal. Those reasons apply to
    the appellant and govern the result in this appeal.

[5]

It is true that there is a slight difference in the positions advanced
    by the appellant and Brissett. The respondent says that the net delay was 27
    months; the appellant says that the proper number was 35 months. Brissett says
    that the proper number was 33 months.

[6]

Nothing turns on this slight difference in the appellants positions. In
Brissett
, we agreed with the trial judges conclusion that the period
    of net delay was 27 months and that this period did not amount to unreasonable
    delay. We reach the same conclusion in this appeal.

[7]

The appeal is dismissed.

J.C.
    MacPherson J.A.

L.B.
    Roberts J.A.

David
    M. Paciocco J.A.


